               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

                                                 CV-16-61-GF-BMM-JCL
 JOEL CLEARY, M.D., individually
 and on behalf of all others similarly
 situated,

                  Plaintiff,                          FINAL ORDER
                                                     AND JUDGMENT
        vs.


  RETIREMENT PLAN FOR
  EMPLOYEES OF NORTHERN
  MONTANA HOSPITAL,
  ADMINISTRATIVE COMMITTEE
  OF THE RETIREMENT PLAN FOR
  EMPLOYEES OF NORTHERN
  MONTANA HOSPITAL, DAVID
  HENRY, KIM LUCKE, BONNIE
  O’NEILL, and NORTHERN
  MONTANA HOSPITAL,

                  Defendant,




      This is a case brought under the Employee Retirement Income Security Act

of 1974, as amended (ERISA), 29 U.S.C. § 1001 et seq., claiming violations of the

terms of the Plan and violations of ERISA including breach of fiduciary duty. In a

mediation conducted by the Honorable Jeremiah C. Lynch, U.S.M.J., on May 24,




                                         1
2018, and supplemented by an exchange of letters and a subsequent telephone

conference with Magistrate Judge Lynch on July 2, 2018, Plaintiff and Defendants

reached a settlement of the Action. A Settlement Stipulation and Proposed Order

was signed on July 30, 2018, on behalf of Plaintiff and on July 27, 2018, on behalf

of Defendants (“Settlement Stipulation”) and was filed with the Court on July 30,

2018 and So Ordered by the Court on July 30, 2018 (the “Preliminary Approval

Order”). ECF 147. Before the Court is Plaintiff’s Motion for Final Approval of the

Settlement (“Final Approval Motion”).1

        The Preliminary Approval Order, inter alia, preliminarily approved the

Settlement, approved the content of the Notice to Covered Participants as well as

the method for providing that Notice to Covered Participants and scheduled a

Fairness Hearing. The Court has received a Declaration attesting to the mailing of

the Notice in accordance with the Preliminary Approval Order, ECF No. 149, as

well as a Declaration confirming that no Covered Participant (or anyone else) has

objected to the Settlement. ECF No. 154. The Fairness Hearing was held on

November 7, 2018 (the “Fairness Hearing”) (i) to determine whether to grant the

Final Approval Motion; and (ii) to rule upon such other matters as the Court might

deem appropriate.




1
 All capitalized terms used in this Order and Final Judgement and not defined herein shall have the meanings
assigned to them in the Settlement Stipulation.
                                                        2
      IT IS THEREFORE ORDERED. ADJUDGED AND DECREED AS

FOLLOWS:

   1. The Court has jurisdiction over the subject matter of this action pursuant to

29 U.S.C. § 1132(e)(1) and personal jurisdiction over the Defendants pursuant to

29 U.S.C. § 1132(e)(2).

   2. In accordance with the requirements of due process, the Covered

Participants have been given proper and adequate notice of the Settlement, the

Fairness Hearing, and the Final Approval Motion, such notice having been carried

out in accordance with the Preliminary Approval Order. The Notice and notice

methodology implemented pursuant to the Settlement Stipulation and the Court’s

Preliminary Approval Order (a) constituted the best practicable notice; (b)

constituted notice that was reasonably calculated, under the circumstances, to

apprise Covered Participants of the proposed Settlement, their right to object to the

Settlement, and their right to appear at the Fairness Hearing; (c) constituted due,

adequate and sufficient notice to all persons entitled to notice; and (d) met all

applicable requirements of the Federal Rules of Civil Procedure and any other

applicable law. See e.g. ECF No. 149 (Notice successfully delivered to 97.2% of

potential recipients).

   3. The Settlement was negotiated at arm’s length by experienced counsel who

were fully informed of the facts and circumstances of the Action and of the

                                           3
strengths and weaknesses of their respective positions. The Settlement was reached

in the course of a mediation conducted by a United States Magistrate Judge.

Plaintiff’s Counsel and counsel for Defendants were therefore well positioned to

evaluate the benefits of the Settlement, taking into account the expense, risk, and

uncertainty of protracted litigation over numerous questions of fact and law.

   4. The proposed Settlement warrants final approval because it is fair, adequate,

and reasonable to the Plaintiff and the Covered Participants based upon (a) the

likelihood of success on the merits weighed against the amount and form of relief

offered in the Settlement; (b) the risks, expense, and delay of further litigation; (c)

the judgment of experienced counsel who have competently evaluated the strength

of their proofs; (d) the amount of discovery completed and the character of the

evidence uncovered; (e) the lack of any objections to the proposed Settlement; (f)

the fact that the Settlement is the product of arm’s-length negotiations as opposed

to collusive bargaining and was reached in the course of a mediation conducted by

a United States Magistrate Judge; and (g) the fact that it is consistent with the

public interest.

   5. The Final Approval Motion is GRANTED, and the Settlement hereby is

APPROVED as fair, reasonable, and adequate to the Plaintiff and the Covered

Participants, and in the public interest. The Parties are directed to consummate the

Settlement in accordance with the terms of the Settlement Stipulation.

                                           4
   6. The Settlement Payments are hereby APPROVED as fair, adequate, and

reasonable. Upon this Order becoming Final, and pursuant to the provisions of the

Settlement Stipulation, the Settlement Payments shall be paid to the Covered

Participants in the amounts set forth in Amended Exhibit 1 to the Settlement

Stipulation (filed under seal). ECF No. 151.

   7. The Hospital is enjoined to comply with ERISA § 209, 29 U.S.C. § 1059,

which requires, inter alia, that the “every employer shall, in accordance with such

regulations as the Secretary [of Labor] may prescribe, maintain records with

respect to each of its employees sufficient to determine the benefits due or which

may become due to such employees.”

   8. The Hospital and the Plan are enjoined as follows:

         a. The Plan’s claims procedure must comply in writing and in practice

             with the provisions of ERISA § 503, 29 U.S.C. § 1033, and 29 C.F.R.

             § 2560.503-1; and

         b. Whenever a Person seeks benefits under the Plan, the Person shall be

             informed of the amount of the benefit to which he/she is entitled or

             that he/she is not entitled to a benefit as the case may be (collectively

             the “Benefit Determination”). In either event, the Plan will apprise the

             Person of his/her right to question the calculation of the benefit

             amount or the denial of a benefit via the Plan’s claims procedures.

                                          5
             The Person shall be further informed of his/her right to receive the

             information used to calculate the benefit amount and the Person’s

             right to appeal the benefit calculation. This shall include the

             information required by 29 C.F.R. § 2560.503-1(g), (h)(i)-(iv) without

             regard to whether or not the Benefit Determination would be

             considered an adverse benefit determination under 29 C.F.R. §

             2560.503-1.

   9. The releases provided for in paragraphs 6(a) and 6(b) of the Settlement

Stipulation are approved in all respects.

   10. As provided for in paragraph 6(c) of the Settlement Stipulation, Covered

Participants who receive Settlement Payments may not pursue Barred Claims

which are any claim, in law or in equity, that any Covered Participant may have

against any of the Defendants arising out of the facts alleged in the Complaint,

including any and all actual or potential claims, actions, causes of action, demands,

obligations, liabilities, attorneys’ fees, expenses and costs, subsumed therein.

Barred Claims include the express waiver and relinquishment, to the fullest extent

permitted by law and equity, of the provisions, rights and benefits of § 1542 of the

California Civil Code, which provides: “A general release does not extend to

claims which the creditor does not know or suspect to exist in his favor at the time

of executing the release, which if known by him or her must have materially

                                            6
affected his or her settlement with the debtor.” The foregoing notwithstanding,

Barred Claims shall not include any claim for Vested Benefits from the Plan.

   11. The Court retains jurisdiction over the Action and the Parties for all matters

relating to the Action, including (without limitation) the administration,

interpretation, effectuation or enforcement of the Settlement Stipulation and this

Order and Final Judgment.

   12. As set forth in paragraph 5.6 of the Settlement Stipulation, Plaintiff’s

application for an award of attorneys’ fees, costs and expenses shall be filed within

14 days after entry of this Final Order and Judgment.

   13. Upon this Order and Final Judgment becoming Final, this Action is

DISMISSED WITH PREJUDICE, without further order of the Court, pursuant to

the terms of the Settlement Stipulation. However, in the event that the Settlement is

terminated in accordance with the terms of the Settlement Stipulation, this Final

Order and Judgment shall be null and void and shall be vacated nunc pro tunc, and

paragraph 11.2 of the Settlement Stipulation shall govern the rights of the Parties.




                                          7
            There is no just reason for delay in the entry of this Order and Final

Judgement, and immediate entry by the Clerk of the Court is expressly directed.

      DATED this 7th day of November, 2018.




                                         8
